 

2 Case 7:17-cr-00128 Document 250 Filed on 07/16/20 in TXSD Page 1 of 2

United Staiss District
Souinem eeigt of Court

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS, MCALEN DIVISION “JUL 1 6 2020
| David J, Bradley, Clerk.
UNITED STATES OF AMERICA ( |
( 7
VS. ( CRIMINAL NO: 7:17:CR-00128
ROGELIO RAMOS JR. (

|
EMERGENCY MOTION FOR BOND RELEASE - DEFENDANT ROGELIO RAMOS JR. |
|
COMES NoW, ROGELIO RAMOS JR, Defendant in the above-mentioned cause,

appearing pro se, and submits the following Bond Release Motion, and hereby states the following:

A. JUDGEMENT FROM THE UNITED STATES COURT OF APPEALS
On May 26, 2020, the United States Court of Appeals for the Fifth Circuit issued
a Judgment VACATING and REMANDING my cause to the District Court of the Southern

District of Texas, for a New Trial. I have been in custody for two (2) years, seven (7) months already.

|

|

B. BOND RELEASE \ |

I need to search and hire a Trial Attorney, for my upcoming Status Conference Hearing,

- set for August 5, 2020, and for my New Trial, Since, I am still incarcerated, I can't do this from here. |
I am asking to be Released on a Personal Recognizance Bond, OR, on a Unsecured

_ Bond, like the Unsecured Bond given to me on my first Trial. Iam NOT a Flight Risk. I will show up
for all my hearings.

WHEREFORE PREMISES CONSIDERED, ROGELIO RAMOS JR., Defendant,
prays that this Honorable Court grant me this Motion for Bond Release, and any other relief

{ may be justly entitled to.
Respectfully Submitted,

/S/ Rogelio Ramoy Jr.

Rogelio Ramos, Jr.
Pro Se Defendant
Case 7:17-cr-00128 Document 250 Filed on 07/16/20 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a true and correct copy of the foregoing

Motion for Bond Release has been forwarded to the U.S. Attorney's Office at 1701 W. Hwy. 83,

6th Floor, McAllen, Texas, 78501, on the 16th day of July, 2020.

/S/ Rogelio- Ramoy, Jr.

Rogelio Ramos, Jr.
~ Pro Se Defendant
